Learned, P. J.
This case is similar to that of the same plaintiff against Wright, (ante, 885.) A similar judgment was recovered in 1863. Shafer died in 1866. No execution was ever issued. Notice of application was served on children of Shafer and on occupants of the land. The judgment has been assigned to Church. No letters of administration or testamentary have been issued on Shafer’s estate. He and his heirs have been in actual possession and occupation of the premises ever since the judgment. The application is made under Code, § 376. The decision in the other case controls this. Order reversed, with $10 costs and printing disbursements, and motion denied.